Citation Nr: 0001787	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.  

2.  Entitlement to service connection for residuals of a 
right ankle sprain.   

3.  Entitlement to service connection for lumbosacral strain.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to February 
1992.  

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran does not have a current left ankle 
disability.  

3.  The veteran does not have a current right ankle 
disability.  

4.  The veteran does not have a current lumbar spine 
disability.  

5.  The veteran does not have bilateral hearing loss for VA 
purposes.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left ankle sprain.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a right ankle sprain.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for a lumbosacral strain.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
pertinent clinical findings on entrance examination in July 
1983.  The service medical records reveal that he sought 
treatment for a left ankle sprain in August 1986.  He 
reported that he was walking down a hall when his left ankle 
just went out on him.  He said that he had not had any recent 
ankle problems, although he stated that he had sprained his 
ankle once the previous October.  The assessment was first 
degree ankle sprain.  When seen at the regimental aid station 
two days later, the ankle was normal on examination.  The 
assessment was resolved left ankle sprain.  

In January 1987, the veteran sought treatment for low back 
pain.  The assessment was mild mechanical low back pain.  

He underwent an audiological examination in October 1984.  
The examination revealed hearing threshold levels at 500, 
1000, 2,000, 3,000 and 4,000 Hertz of 5, 10, 5, 20 and 25 on 
the left, and 5, 5, 5, 30 and 25 on the right.  In June 1989, 
the thresholds were 10, 15, 10, 15, 20 on the left and 10, 
15, 15, 40 and 25 on the right at 500, 1000, 2,000, 3,000 and 
4,000 Hertz.  

In March 1990, the veteran complained of pain and swelling in 
his right ankle.  The assessment was grade II ankle sprain.  
Four days later, his ankle was responding to treatment, and 
by the tenth day he was bearing his full weight on his ankle.  
The assessment was resolving ankle strain.  

In February 1991, the veteran sought treatment for a dull 
ache in the small of his back.  Muscle strain was later 
diagnosed.  In September 1991, he complained of medial back 
pain of two days' duration without trauma.  He gave a history 
of back pain.  

The veteran's separation examination report dated in November 
1991 is negative for complaints or findings of ankle or back 
disability.  The hearing thresholds were 15, 15, 15, 25 and 
25 decibels on the left and 10, 10, 15, 35, and 30 decibels 
on the right at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

VA ankle X-rays in May 1997 revealed normal bony alignment 
and configuration without fractures or dislocations.  The 
soft tissues were normal, and no significant degenerative 
change was seen.  The joint spaces were maintained.  The 
radiologist's impression was normal X-rays.  A May 1997 VA 
orthopedic examination report states that the veteran had a 
normal gait and that he could easily walk on his toes and 
heels.  The medial malleolus and deltoid ligament were 
nontender.  There was minimal instability, and the subtalar 
motion was excellent bilaterally.  Deep tendon reflexes at 
the ankle were 2+ bilaterally.  Dorsiflexion and palmar 
flexion were full, and inversion and eversion were excellent.  
The examiner's assessment was history of several mild to 
moderate ankle sprains.  Overall, however, it did not appear 
that the veteran had any injury.  

A May 1997 VA general medical examination report states that 
the veteran complained of pain in the low back.  A popping 
sound was noted on ankle movement, but the veteran had full 
range of motion of his ankles and his back.  The assessment 
was pain in both ankles; the veteran did not have any 
evidence of hearing loss currently.  The report is negative 
for any diagnosis of a back disorder.  

Service connection was denied for the conditions at issue by 
a July 1997 rating decision that found that the claims were 
not well grounded.  

VA X-rays in September 1997 revealed that the veteran's 
lumbosacral spine was normal with a transitional S1.  The 
ankle X-rays taken that month were also normal.  

The September 1997 VA orthopedic examination report states 
that there was no deformity, crepitus, effusion, tenderness 
to pressure or evidence of instability of the ankles.  
Dorsiflexion of each ankle was to 10 degrees and plantar 
flexion was full.  There was no evidence of weakness during 
the range of motion testing.  The examiner found that the 
veteran's ankle symptoms were mild and chronic, without 
recurrent clinically significant acute exacerbations.  

There was no paraspinal muscle spasm or tenderness to 
pressure of the lumbosacral spine.  The range of motion was 
full.  There was no evidence of pain on motion of either 
ankle or of the veteran's lumbosacral spine.  The veteran 
exhibited normal carriage, posture and gait.  The diagnoses 
were recurrent bilateral ankle sprains in the past, and 
history of injury of the lumbosacral area.  

On authorized VA audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
30
25
LEFT
0
5
5
20
25

The average threshold was 15 on the right and 14 on the left.  
Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical diagnosis or causation do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The VA examination reports are negative for medical evidence 
of current ankle or lumbosacral spine disabilities.  The 
veteran does not have a current ankle or back diagnosis, 
other than by history.  See Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997) (claimant must have disability 
at time of application for benefits and not merely findings 
in service).  

On the most recent VA audiological examination, all of the 
puretone thresholds were below 40 decibels, only one puretone 
threshold was more than 26 decibels, and word recognition was 
100 percent in each ear.  Therefore, there is no current 
hearing loss for VA purposes.  

The Board has considered the veteran's assertions, as well as 
the medical evidence.  However, there is no medical evidence 
of any current ankle or low back condition.  There is no 
medical evidence of bilateral hearing loss under the criteria 
set out above.  Therefore, the veteran's service connection 
claims are not well grounded and must be denied.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a claim for VA benefits.  
Robinette.  In this case, the RO fulfilled its obligation 
under § 5103(a) in the August 1997 statement of the case and 
in the September 1999 supplemental statement of the case in 
which the appellant was informed of the reasons for the 
denial of his claims, which essentially repeated the standard 
adopted in the Epps case, cited above.  


ORDER

Service connection for residuals of a left ankle sprain is 
denied.  

Service connection for residuals of a right ankle sprain is 
denied.  





Service connection for lumbosacral strain is denied.  

Service connection for bilateral hearing loss is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

